NOTICE OF ALLOWABILITY 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: McIntyre et al. (US PGPub. 2012/0116244) is considered the closest prior art of record. McIntyre et al. describes assigning a dual task test involving cognitive and motor functions and selecting stimulation parameters for a deep brain stimulator based on the results of the dual task test. McIntyre describes assessing a previously performed stimulation of an anatomical region by analyzing results of at least one dual task test indicating postural stability. McIntyre et al. does not show a neurological database containing information about neurological functions, or states, or both, and their associations with primary tasks, or associative activities, or both, as required by claims 1 and 9. McIntyre et al. further does not show instructions causing a computing device to receive a neurological assessment for an individual comprising a neurological condition of the individual; select a primary task from the neurological database associated with the neurological condition, select an associative activity from the neurological database associated with the neurological condition and assign a dual task stimulation for the individual to perform, also as required by claims 1 and 9. The combination of the above-recited limitations overcomes McIntyre’s disclosure of tailoring deep brain stimulation to an individual user, as the instant claims are drawn to a system for generally assigning dual tasks and operating brainwave entrainment stimulation independent of any one individual user, whereas McIntyre is dependent on manual assignment of a dual task for the purpose of customizing deep brain stimulations to avoid the spread of current to non-motor regions in the brain which lead to cognitive decline. Therefore, claims 1 and 9 and all claims depending therefrom are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784